USCA11 Case: 18-14336       Date Filed: 09/16/2021   Page: 1 of 30



                                                                        [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 18-14336
                           ________________________

                     D.C. Docket No. 9:17-cr-80222-KAM-2



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellant,

                                      versus

LATECIA WATKINS,

                                                               Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (September 16, 2021)

Before LUCK, ED CARNES, and MARCUS, Circuit Judges.

ED CARNES, Circuit Judge:

      The government brought this case here on interlocutory appeal from the

district court’s order suppressing evidence in a case involving illegal drugs. See
         USCA11 Case: 18-14336        Date Filed: 09/16/2021   Page: 2 of 30



United States v. Watkins, 981 F.3d 1224 (11th Cir. 2020). We reversed the

suppression order. Id. at 1239. Rehearing en banc was granted, our initial opinion

in this case was vacated, and the case was remanded to us for further proceedings

consistent with the opinion of the en banc Court. United States v. Watkins, —

F.4th —, No. 18-14336, 2021 WL 3700295, at *5 (11th Cir. Aug. 20, 2021) (en

banc). Our initial opinion remains vacated. In its place we issue this decision on

remand from the en banc Court.

                                 I. FACTS

      Two packages were sent into this country from Trinidad and Tobago. Both

had cocaine hidden inside. And both were oddly addressed. One was addressed to

“Margaret Simpson” at the Boca Raton Post Office, but with no post office box

number. The other was addressed to “Jason Stanley” at a UPS Store that was a

couple of hundred feet from the Boca Raton Post Office, but there was no box

number included in that address either. The absence of box numbers was notable

because neither a post office nor a UPS store accepts packages addressed for

delivery there unless the addressee rents a box at that location.

      At the international mail facility, after finding cocaine hidden in the two

packages, law enforcement agents had removed the drugs from them, placed a GPS

tracking device and sham cocaine into each package, and then put both packages

into the mail stream, headed to their original destinations.


                                          2
         USCA11 Case: 18-14336        Date Filed: 09/16/2021   Page: 3 of 30



      The agents monitored the packages’ locations using both the inserted

tracking devices and the Postal Service’s internal tracking system, which is

routinely used on all packages. They also set up surveillance of the Boca Raton

Post Office on the morning of August 11, 2017, when they expected the packages

to be delivered. But that morning the GPS tracking devices the agents had put into

both packages unexpectedly stopped working. That happened around 9:42 a.m.

      Unlike the GPS tracking devices used by law enforcement, the Postal

Service’s routine package tracking system does not continuously pinpoint a

package’s location as it moves or is stationary. Instead, it uses scans of a

package’s unique tracking number to show the history of its journey: where the

package came into the postal system, some of the stops along the way, and where it

was finally delivered. The package is scanned at each stage, and unless it is

tampered with, the tracking system automatically updates to the database the

location, date, and time a package is manually scanned as it proceeds through the

postal system to delivery.

      A few of the codes that are routinely entered as a package is scanned while it

proceeds along the way are important here. One of them is the code that occurs

when a package is scanned as it comes into a post office en route to its final

destination; the resulting code shows when the package arrived at the post office.




                                          3
           USCA11 Case: 18-14336      Date Filed: 09/16/2021    Page: 4 of 30



Another code results from the scanning that occurs when the package is delivered

to its intended address. That final code records the delivery time.

      One wrinkle is that if a package is addressed to a post office box but is too

large to fit into that box, it is scanned into the tracking system with the code:

“Scanned Notice Left.” That means the postal carrier left a notice slip in the

recipient’s post office box, which she can take to the counter to exchange for her

package.

      As for the two packages involved in this case, law enforcement agents could

tell from the codes produced by the routine postal tracking system that both

packages had been on a journey that was not routine. The package addressed to

Jason Stanley was reported by the postal tracking system to have arrived (having

been scanned in) at the post office at 8:33 a.m. that morning. The system also

reported that the package had then been delivered to the UPS store near the post

office at 11:06 a.m. But when the agents called the UPS store, they learned that no

one named “Jason Stanley” rented a box there, and that no package addressed to

that name had been delivered to the store.

      The package tracking system also told an odd tale about the package

addressed to Margaret Simpson. According to the system, that package had been

delivered to the Boca Raton Post Office at 11:06 a.m. that same morning. But, as

we’ve mentioned, there was no post office box number in the address on the


                                           4
         USCA11 Case: 18-14336       Date Filed: 09/16/2021   Page: 5 of 30



package, no one named “Margaret Simpson” rented a post office box there, and

without a rented box generally no one could receive mail or a package at that post

office. Not only that, but even though the package was too large to fit into a post

office box, it had not been scanned as “Scanned Notice Left.” And neither of the

two packages of (sham) cocaine was anywhere to be seen.

      How could all of this be? To the agents all signs pointed to an inside job. A

postal employee had to have been helping sneak the packages through the mail

system, leaving only a few otherwise inexplicable traces. And the culprit most

likely was not just any postal employee. The agents knew that a supervisor would

have had what one agent called “unique access to certain aspects” of the scanning

system. That unique access would allow a supervisor to scan the two packages in

ways that indicated they had arrived and been delivered at times and places they

had not been. From the facts they knew, the agents deduced that a supervisor had

known that the packages would be arriving, had manipulated their scan history

once they did arrive, and had taken the packages.

      One postal worker stood out as a suspect: Latecia Watkins. She was a

supervisor, which was important. She also had “some issues with the postal

service,” and one of the agents believed that “her character fit this” crime. Because

of their suspicions, the agents looked up Watkins in one of their databases and

obtained her driver’s license information and home address.


                                          5
         USCA11 Case: 18-14336       Date Filed: 09/16/2021   Page: 6 of 30



      The agents’ suspicion of Watkins grew throughout the day that the packages

were delivered. At one point that day, two of the agents entered the post office to

see if they could find the packages. As they were entering, they encountered

Watkins. Her response to seeing them, one of whom she knew to be a postal

inspector, was dramatic. Even before they had spoken a word to her she appeared

anxious, nervous, and scared –– so much so that her knees buckled and she looked

like she was going to faint. When they asked Watkins if she was okay or if

anything was wrong, she just stared at them. Only after the agents told her that

they were there to get some documents (which was a ruse) did she finally calm

down. Watkins’ extreme reaction to seeing them deepened the agents’ suspicions

that she was involved in smuggling the drugs.

      The agents maintained surveillance at the post office until it closed at 6:30

p.m. that same day. As the supervisor in charge of closing the office that night,

Watkins was the last employee to leave. No agent followed her or otherwise

attempted to surveil her. With the post office closed, the agents decided to enter

and search for the packages because they had not noticed anyone leave there with

the packages during the day. They expected their search of the post office to take a

couple of hours.

      As the agents searched the post office, they did not have a fixed plan for

what they would do if they did not find the packages there. But, later in testimony


                                          6
          USCA11 Case: 18-14336       Date Filed: 09/16/2021   Page: 7 of 30



that the magistrate judge credited, the agents stated that their next step “probably”

would have been to conduct a knock and talk at Watkins’ house, which was located

at an address they had already looked up before the tracking device unexpectedly

came back to life. The agents would have done a knock and talk anyway because

she was their “prime suspect” and, in fact, their only suspect. They did not have

“any other leads.”

      One agent testified that a knock and talk at Watkins’ house “was the plan

being discussed,” and “that was the plan [they] had begun to formulate” and were

in the process of formulating when the tracking device began to function again.

They had felt pressure to “act[] quickly” because “it would have been

exponentially harder to locate the packages” had they not. One of the agents

testified that if the device had not come back on they would have done the knock

and talk that night anyway after searching the post office instead of waiting until

the next day to do it.

      But, as we have mentioned, while the search at the post office continued and

the agents were discussing their next step, one of the two tracking devices

unexpectedly began working again at 8:29 p.m. (Both devices had gone silent

nearly eleven hours earlier, around 9:42 a.m. that morning.) The device indicated

that it was in a location that the agents immediately recognized as the area where

Watkins lived, and they used a Google search to confirm that her house was at that


                                          7
         USCA11 Case: 18-14336       Date Filed: 09/16/2021   Page: 8 of 30



location. At that point, they stopped searching the post office and went

immediately to Watkins’ house.

      At least six law enforcement agents drove there in unmarked vehicles. At

least five of the agents approached the front of Watkins’ house and three of those

five approached her front door wearing tactical vests over civilian clothes. They

arrived at the door at around 9:08 p.m.

      One of the agents knocked on Watkins’ door in a “normal” way, without

pounding on it. Before the door opened, at least one of the three agents at the door

could smell marijuana, and after Watkins opened the door all three of them could

smell marijuana coming from inside the house. At that point, Agent Rivera

identified herself as a law enforcement officer and calmly asked Watkins, “Do you

know why we are here[?]” In response, Watkins “just put her head down” and

answered either, “Yes, the boxes,” or, “The packages.”

      Agent Rivera then asked Watkins to step outside the house so they could

talk. She did so. They walked to the end of the driveway, and Agent Rivera asked

her, “You know why we [are] here about the boxes.” Again, Watkins said “yes.”

Then Agent Rivera asked her, “Can I take a look at the boxes? Can you show me

wh[ere] they are?” At that point, Watkins turned and, without saying anything,

began walking back to her house. Though Watkins had not expressly said so,

Agent Rivera interpreted her actions as consent to follow her into the house.


                                          8
         USCA11 Case: 18-14336       Date Filed: 09/16/2021   Page: 9 of 30



      Before they actually went into the house, two other agents stopped them so a

security sweep could be completed inside the house. The sweep was in response to

the smell of marijuana and the agents’ concern that the evidence of the marijuana

might be destroyed. The agents also planned to apply for a search warrant based

on that smell, and one of them did get a warrant after the sweep, but no additional

evidence relevant to this case was located through the warrant. During the sweep,

which took only a few minutes, the agents found marijuana in plain view. They

also saw in plain view two packages lying on the floor in Watkins’ bedroom,

which they recognized as being the packages with the fake drugs in them.

      Once the security sweep was done, Agent Rivera followed Watkins to her

bedroom where the packages were. Watkins, who was not in handcuffs, signed

written Garrity and Miranda waiver forms, consented to a search of her cellphone,

and in a recorded interview made several incriminating statements. See Garrity v.

New Jersey, 385 U.S. 493 (1967); Miranda v. Arizona, 384 U.S. 436 (1966).

Watkins explained to the agents how she had met her co-defendant, as well as their

scheme for him to mail drugs into the country and for her to use her position to get

the drugs through the post office without detection. Watkins also told the agents

that her co-defendant’s telephone was going straight to voicemail when she called

it, that she had no other way to get in touch with him, and that she thought he had

already been arrested.


                                          9
           USCA11 Case: 18-14336          Date Filed: 09/16/2021       Page: 10 of 30



                              II. PROCEDURAL HISTORY

       Watkins was charged with four drug-related crimes.1 She moved to suppress

“all physical evidence and statements obtained as a result of law enforcement’s

warrantless installation of and surveillance using tracking devices hidden inside

two postal packages.”

                   A. The Magistrate Judge’s Report and Recommendation

       Watkins’ motion to suppress was referred to Magistrate Judge William

Matthewman. He held an evidentiary hearing, which included four government

witnesses, three of whom were law enforcement agents who had been involved in

the search of the post office and the knock and talk at Watkins’ house. Watkins

called two of her own witnesses; they had been with her in the house when the law

enforcement agents arrived.

       The judge issued a report recommending that Watkins’ motion be denied. In

it, he expressly and repeatedly found that the testimony of the law enforcement

agents was credible in all respects. He also found that Watkins’ witnesses were not




       1
          Those charges were: Conspiracy to import five kilograms or more of cocaine into the
United States, in violation of 21 U.S.C. §§ 963, 952(a), and 960(b)(1)(B) (Count 1); importation
of five kilograms or more of cocaine into the United States, in violation of 21 U.S.C. §§ 952(a)
and 960(b)(1)(B) (Count 2); conspiracy to possess five kilograms or more of cocaine with the
intent to distribute, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A) (Count 3); and
attempted possession of five kilograms or more of cocaine with attempt to distribute, in violation
of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A) (Count 4).
                                               10
         USCA11 Case: 18-14336       Date Filed: 09/16/2021    Page: 11 of 30



credible. The facts set out in this opinion are based on those credibility findings

and the testimony of the government’s witnesses at the evidentiary hearing.

      The magistrate judge’s report gave several reasons for recommending denial

of the motion to suppress. It said that the initial search and seizure of the two

packages was lawful, and that the monitoring of the one tracking device that was

functioning inside Watkins’ house was also lawful. In the alternative, the report

concluded that even without the reactivated tracking device, law enforcement had

reasonable suspicion to do a knock and talk at Watkins’ house that night, and that

they would have gone to her house to do it anyway. According to the report,

Watkins consented to the agents entering her home, and her consent and all of her

incriminating statements were voluntary. Finally, it concluded that after Watkins

opened the door, probable cause and exigent circumstances justified a security

sweep of the house because of the marijuana smell and concerns about the

destruction of evidence as well as for the safety of the agents.

                           B. The District Court’s Orders

      Watkins objected to the magistrate judge’s report and recommendation.

Without conducting a new evidentiary hearing, the district court issued an order

sustaining Watkins’ objections and granting her motion to suppress. The court

agreed with the magistrate judge that the initial search and placement of the

tracking devices by the government was lawful. But relying on the Supreme


                                          11
         USCA11 Case: 18-14336      Date Filed: 09/16/2021   Page: 12 of 30



Court’s Karo and Jones decisions, the district court concluded that the government

had to have a warrant to monitor the tracking device inside Watkins’ house

because the package was no longer open to visual surveillance from a public place

and Watkins had a justified privacy interest in her house. See United States v.

Jones, 565 U.S. 400 (2012); United States v. Karo, 468 U.S. 705 (1984). Because

the agents did not have a warrant at that time, the court concluded that Watkins’

Fourth Amendment rights were violated by the government agents’ warrantless

monitoring of the tracking device when it reactivated and showed them that the

packages were in her house.

      The district court also ruled that, even though Watkins’ consent to the search

of her home was voluntary, that consent was tainted because it was the product of

the unlawful monitoring of the tracking device and, for that reason, the attenuation

exception to the exclusionary rule did not apply. The court acknowledged that the

magistrate judge had “found that even without the tracking of the box, law

enforcement would have conducted a ‘knock and announce.’” But the district

court viewed that finding as irrelevant “in view of the fact that law enforcement

did, in fact, track the box with the monitoring device which led them to [Watkins’]

residence.”

      The government filed a motion for reconsideration of the district court’s

order, contending that the inevitable discovery exception made the evidence


                                         12
         USCA11 Case: 18-14336       Date Filed: 09/16/2021    Page: 13 of 30



admissible. It noted that the court had declined to consider the inevitability of the

discovery based on the court’s finding that law enforcement had illegally tracked

one of the packages. But, as the government pointed out: “analysis under the

inevitable discovery doctrine presupposes an illegal search did, in fact, occur, [and]

considers whether there is a reasonable probability that the evidence would

otherwise have been discovered by lawful means.” It argued that the suppressed

evidence would inevitably have been discovered anyway because, even before the

tracking device came back to life, Watkins was the sole suspect; and the agents had

already searched for and found her address; and they testified that going to

Watkins’ house that same night to do a knock and talk was probably the next step

in their investigation. They had no other leads.

      The district court denied the motion to reconsider. First, the court stated that

it was “purely speculative to conclude” that law enforcement agents would have

gone to Watkins’ house after they completed their search at the post office, and

that Watkins would have responded in the same way if they had approached her

house “at a different time and under different circumstances.” Second, the court

ruled that the inevitable discovery exception did not apply because, the court

found, although the lawful means of obtaining the evidence — the knock and talk

— was being considered, it “was not actually being pursued when the unlawful




                                          13
         USCA11 Case: 18-14336       Date Filed: 09/16/2021   Page: 14 of 30



tracking occurred, and law enforcement abandoned their search of the post office

to approach” Watkins’ house.

                                  III. ANALYSIS

      In its brief to this Court, the government concedes that law enforcement

violated Watkins’ Fourth Amendment rights by the warrantless monitoring of the

tracking device once it reactivated inside Watkins’ house. We are not bound to

accept that concession, see Roberts v. Galen of Va., Inc., 525 U.S. 249, 253

(1999), but for purposes of this case we will.

         A. The Exclusionary Rule and the Ultimate Discovery Exception

      A Fourth Amendment violation can trigger the exclusionary rule, which

requires courts to suppress illegally obtained evidence, but that rule has several

exceptions. Exceptions exist because the exclusionary rule “has always been our

last resort, not our first impulse.” Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016)

(quotation marks omitted). We are not quick to “indiscriminate[ly] appl[y]” the

rule because it “generates substantial social costs, which sometimes include setting

the guilty free and the dangerous at large” and which take a “costly toll upon truth-

seeking and law enforcement objectives.” United States v. Delancy, 502 F.3d

1297, 1314 (11th Cir. 2007) (quoting Hudson v. Michigan, 547 U.S. 586, 591

(2006)). Instead, we reserve the exclusionary rule “only [for] where its remedial

objectives are thought most efficaciously served — that is, where its deterrence


                                          14
         USCA11 Case: 18-14336        Date Filed: 09/16/2021   Page: 15 of 30



benefits outweigh its substantial social costs.” Id. (quoting Hudson, 547 U.S. at

591). And to justify application of the rule those deterrence benefits cannot be

merely incremental, marginal, or simply possible; they must be substantial and

must actually outweigh the costs. Herring v. United States, 555 U.S. 135, 141,

147–48 (2009).

      One of the exceptions to the exclusionary rule is for inevitable or ultimate

discovery, which “allows for the admission of evidence that would have been

discovered even without the unconstitutional source.” Strieff, 136 S. Ct. at 2061.

This exception is akin to the harmless error rule that is applied for constitutional

violations generally, a kinship that the Supreme Court pointed out in its

Nix opinion. See Nix v. Williams, 467 U.S. 431, 443 n.4 (1984) (“The ultimate or

inevitable discovery exception to the exclusionary rule is closely related in purpose

to the harmless-error rule . . . .”); see generally United States v. Roy, 855 F.3d

1133, 1167 (11th Cir. 2017) (en banc) (recognizing that “the harmless error

doctrine is alive and well” because it “serves vital interests and promotes public

respect for the criminal process”).

      “If the prosecution can establish by a preponderance of the evidence that the

information ultimately or inevitably would have been discovered by lawful

means . . . then the deterrence rationale has so little basis that the evidence should

be received.” Nix, 467 U.S. at 443 (footnote omitted), accord Watkins, 2021 WL


                                          15
           USCA11 Case: 18-14336          Date Filed: 09/16/2021        Page: 16 of 30



3700295, at *5 (“[W]e hold that the standard of predictive proof the government

must satisfy in order to establish the proper application of the ultimate discovery

exception is preponderance of the evidence . . . .”). As the Supreme Court has

explained: “Anything less would reject logic, experience, and common sense.”

Nix, 467 U.S. at 444. The reason it would is that the purpose of the ultimate

discovery exception is to “put[] the police in the same, not a worse, position tha[n]

they would have been in if no police error or misconduct had occurred.” Id. at

443; accord United States v. Johnson, 777 F.3d 1270, 1275 (11th Cir. 2015),

overruled by Watkins, 2021 WL 3700295.2 Excluding evidence where it would

have been discovered anyway “would not restore the parties to their previous

positions and would upset the careful weighing of competing interests underlying

the exclusionary rule.” Jefferson v. Fountain, 382 F.3d 1286, 1296 (11th Cir.

2004), overruled by Watkins, 2021 WL 3700295. It would “put the police in a

worse position than they would have been in if no unlawful conduct had

transpired,” and would “fail[] to take into account the enormous societal cost of

excluding truth in the search for truth in the administration of justice.” Nix, 467

U.S. at 445. Courts would be “withholding from juries relevant and undoubted



       2
          Johnson, like many of our other earlier decisions, applied the “reasonable probability”
standard. See Johnson, 777 F.3d at 1274. We rejected that standard in our en banc decision in
this case and adopted the preponderance of the evidence standard instead, Watkins, 2021 WL
3700295, at *5. Our en banc decision overruled decisions like Johnson only to the extent that
they applied the reasonable probability standard.
                                                16
         USCA11 Case: 18-14336       Date Filed: 09/16/2021    Page: 17 of 30



truth that would have been available to police absent any unlawful police activity,”

which would “add[] nothing to either the integrity or fairness of a criminal trial.”

Id. at 445–46.

      Illegally obtained evidence is admissible under the ultimate discovery

exception if the government can make two showings. One is a showing by a

preponderance of the evidence that if there had been no constitutional violation, the

evidence in question would have been discovered by lawful means. Nix, 467 U.S.

at 444. Absolute certainty is not required, only a showing that it is more likely

than not the evidence would have been discovered without the violation. See

Bourjaily v. United States, 483 U.S. 171, 176 (1987) (summarizing Nix as holding

that “inevitable discovery of illegally seized evidence must be shown to have been

more likely than not”); Watkins, 2021 WL 3700295, at *5.

      The other requirement the government must meet is “that the lawful means

which made discovery inevitable were being actively pursued prior to the

occurrence of the illegal conduct.” Johnson, 777 F.3d at 1274 (quotation marks

omitted). “Active pursuit” in this sense does not “require that police have already

planned the particular search that would obtain the evidence” but only “that the

police would have discovered the evidence by virtue of ordinary investigations of

evidence or leads already in their possession.” Id. (quotation marks omitted).




                                          17
         USCA11 Case: 18-14336       Date Filed: 09/16/2021     Page: 18 of 30



                B. Application of the Ultimate Discovery Exception

      After conducting an evidentiary hearing in this case, the magistrate judge

found the three agents to be not just credible but “very credible” and credited their

testimony. (He also found the two defense witnesses whose testimony went to

another issue not credible.) The report and recommendation concluded that the

motion to suppress should be denied based on the ultimate discovery exception.

Watkins’ objections brought the matter before the district court. Without hearing

any testimony itself, the district court twice rejected the government’s inevitable or

ultimate discovery argument. Both times it erred.

                           1. Whether the Evidence
                     Would Have Been Discovered Anyway

      In its initial order suppressing the evidence, the only place that the district

court addressed the magistrate judge’s finding that the evidence ultimately would

have been found even without the Fourth Amendment violation is in a two-

sentence footnote that stated:

      The Court recognizes that the Magistrate Judge found that even without
      the tracking of the box, law enforcement would have conducted a
      “knock and announce” of Defendant’s residence in any event.
      However, in view of the fact that law enforcement did, in fact, track the
      box with the monitoring device which led them to Defendant’s
      residence, and this Court has concluded a warrant was required, the
      analysis required by Delancy and Santa must be performed.

Doc. 113 at 9 n.3.


                                          18
         USCA11 Case: 18-14336       Date Filed: 09/16/2021    Page: 19 of 30



      The district court cited the parts of Delancy and Santa that deal with whether

consent to search is sufficiently attenuated from a constitutional violation to be

voluntary. See Doc. 113 at 9–10 (citing Delancy, 502 F.3d at 1308–10; United

States v. Santa, 236 F.3d 662, 676–77 (11th Cir. 2000)). The court did not cite the

ultimate discovery exception part of Delancy, and Santa did not mention ultimate

discovery.

      More fundamentally, the fact that a constitutional violation occurred never

precludes applying the exception. To the contrary, the ultimate discovery

exception does not even come up unless there is a real or assumed constitutional

violation to begin with. There must be a real or assumed violation for it to make

any sense to ask whether the violation made a difference. As the Supreme Court

has observed: “It is clear that the cases implementing the exclusionary rule begin

with the premise that the challenged evidence is in some sense the product of

illegal governmental activity.” Nix, 467 U.S. at 444 (quotation marks omitted).

The Court followed up that observation of the obvious by stating: “[o]f course, this

does not end the inquiry,” and if that evidence would have been discovered

anyway by lawful means “the deterrence rationale has so little basis that the

evidence should be received.” Id. (footnote omitted). Anything else, the Court

stressed, “would reject logic, experience, and common sense.” Id.




                                          19
         USCA11 Case: 18-14336        Date Filed: 09/16/2021    Page: 20 of 30



      In its motion for reconsideration, the government pointed out this flaw in its

reasoning to the district court and asked the court to rule that the ultimate

discovery exception did apply. In its order denying reconsideration, the court did

not stick with its earlier rationale, but replaced it with this one: “The Court rejects

the premise of the Government’s motion that, absent the tracking of the package as

being located in Defendant’s residence, the law enforcement officers would have

conducted the ‘knock and announce’ and the events would have unfolded in the

same way.”

      That replacement rationale is flawed in two respects. First, it arguably

misstates the predictive standard. The standard is not whether the evidence in fact

“would have” been discovered, but whether the preponderance of the evidence

indicates it would have been –– whether it more likely than not would have been.

Bourjaily, 483 U.S. at 176; Watkins, 2021 WL 3700295, at *5.

      Second, the district court’s reasoning is wrong because it is based on that

court’s own findings of fact instead of those of the magistrate judge. The

magistrate judge heard all of the testimony and was in a position to make

credibility determinations, and he made findings based on his credibility choices.

The district court did not hear any of the testimony and without conducting its own

evidentiary hearing was in no position to substitute its own credibility

determinations and findings of fact for those of the magistrate judge. It abused its


                                           20
         USCA11 Case: 18-14336       Date Filed: 09/16/2021   Page: 21 of 30



discretion in doing so. See United States v. Powell, 628 F.3d 1254, 1256–57 (11th

Cir. 2010) (recognizing that “a district court abuses its discretion when it squarely

reject[s] the magistrate judge’s findings of fact and credibility determinations and

substitute[s] its own, without hearing so much as a single witness”) (alterations in

original) (quotation marks omitted); Amlong & Amlong, P.A. v. Denny’s, Inc.,

500 F.3d 1230, 1245 (11th Cir. 2007) (noting that our decisions “have

unambiguously and repeatedly observed that a district court may not reject a

magistrate judge’s factual and credibility findings” that were based on testimony

the magistrate judge heard, unless the district court conducts its own evidentiary

hearing).

      Third, given the magistrate judge’s findings, which the district court was

bound to accept unless it held its own evidentiary hearing, the court clearly erred in

finding that the government had failed to prove by a preponderance of the evidence

that if the tracking device hadn’t reactivated and been monitored, the agents would

have conducted a knock and talk at Watkins’ house that night anyway and with the

same result.

      The evidence the magistrate judge relied on to reach the opposite finding

bears repeating. The oddly addressed packages had been received at the post

office and taken out of the mail stream by an insider. The person who had done

that had also manipulated the post office’s internal scan-and-track system to evade


                                          21
         USCA11 Case: 18-14336          Date Filed: 09/16/2021   Page: 22 of 30



detection. To do that, the culprit more than likely had to be a supervisor. Watkins

was a supervisor and was on duty that day. She had also had “issues with the

postal service.” And when she encountered two of the agents, one of whom she

knew to be a postal inspector, in the post office that day, she acted in a highly

suspicious way. Before the two agents said anything to her, Watkins appeared

anxious, nervous, and scared, her knees buckled, and she seemed ready to faint.

When the agents asked if she was okay, she just stared at them. It is no wonder

that Watkins was the lead suspect — in fact, the only suspect.

      And it is no wonder that while conducting the search of the post office after

it closed, the agents discussed going to Watkins’ house and conducting a knock

and talk if they did not find the packages at the post office. All three agents

testified, without dispute, that even if the tracking device had not come back to life

and let them know where one of the packages was, they probably still would have

gone to Watkins’ house and done the knock and talk just like they did after the

tracking device reactivated. They had, after all, already obtained Watkins’ address

before they knew they would hear from the device again. The magistrate judge

found all of that testimony credible.

      Despite all of those facts, which the district court was not at liberty to

ignore, it dismissed as “purely speculative” the magistrate judge’s finding that

even if the tracking device had not reactivated, the agents still would have gone to


                                            22
         USCA11 Case: 18-14336        Date Filed: 09/16/2021    Page: 23 of 30



Watkins’ house that night and conducted a “knock and announce.” The only

authority the district court gave for dismissing that finding as pure speculation is

the statement in Nix that “inevitable discovery involves no speculative elements

but focuses on demonstrated historical facts capable of ready verification or

impeachment.” Nix, 467 U.S. at 444 n.5.

      But that statement in Nix cuts against what the district court did, not in favor

of it, because the magistrate judge’s subsidiary and ultimate findings were not

based on speculative elements. They were based on historical facts proven by the

consistent testimony of three agents, each of whom had personal knowledge of the

facts. All of that testimony was subject to verification or impeachment through the

usual means employed at evidentiary hearings: examination, cross-examination,

and the opportunity to present other evidence. The findings the district court

dismissed were not based on speculation, much less “pure speculation.”

      The magistrate judge’s finding of ultimate or inevitable discovery

incorporates an implicit subsidiary finding that if the knock and talk had taken

place one or two hours later than it did, Watkins would have reacted the same way

she actually had earlier, which would have resulted in discovery of the same

incriminating evidence. See Calixto v. Lesmes, 909 F.3d 1079, 1093 (11th Cir.

2018) (“We recognize that in the context of a bench trial we can ‘infer[ ] from

a . . . court’s explicit factual findings and conclusion [other] implied factual


                                           23
         USCA11 Case: 18-14336       Date Filed: 09/16/2021    Page: 24 of 30



findings that are consistent with its judgment although [they are] unstated.”)

(alterations in original) (citations omitted); United States v. Robertson, 493 F.3d

1322, 1334 (11th Cir. 2007) (inferring that the trial court made implicit findings

consistent with its conclusion); United States v. $242,484.00, 389 F.3d 1149, 1154

(11th Cir. 2004) (“[W]e and other federal appellate courts have inferred from a

[trial] court’s explicit factual findings and conclusion implied factual findings that

are consistent with its judgment although unstated.”); see generally Hightower v.

Terry, 459 F.3d 1067, 1072 n.9 (11th Cir. 2006) (“[A] trial court’s dispositive

ruling may contain implicit findings, which, though unstated, are necessary to that

ruling.”).

      The district court rejected that implicit finding of the magistrate judge with

the same “purely speculative” characterization it had applied to the judge’s explicit

findings. But, like the explicit findings of the magistrate judge, this implicit one

was not speculative. It is undisputed that when the agents went to her house after

the tracking device reactivated, Watkins was anxious and nervous; she had not

been able to get in touch with her co-conspirator; she thought that he had been

arrested, leaving her all alone in the crime. The record reveals that he was not in

the country at the time, meaning that the person most likely to retrieve the

packages from her could not have done so and, as a result, they likely still would

have been in her house later that evening.


                                          24
           USCA11 Case: 18-14336         Date Filed: 09/16/2021       Page: 25 of 30



        Within moments after the agents knocked on her door, Watkins began

making incriminating statements and let the agents into her house where the

packages were. There is no reason at all to believe that an hour or two later that

night her reaction to seeing the agents would have changed: that she would not

have been anxious and nervous, that she would not have feared her co-conspirator

had been caught, or that for some other reason she would not have made the

statements she did or let the agents into the house as she did an hour or two earlier.

The magistrate judge not only found that “even without the tracker notification to

law enforcement that the package was located in Defendant’s residence, the agents

would have gone to Defendant’s home and conducted a knock and talk in this

case,” the context in which that finding appears makes it clear that the judge also

found the agents would have done it that same evening.3

       The district court’s rejection of the magistrate judge’s ultimate or inevitable

discovery finding as speculation may have reflected discomfort with the lack of


       3
         The government argued to the magistrate judge that it had “established that . . . law
enforcement would have gone to [Watkins’] house that evening to conduct a knock and talk.”
(Emphasis added.) The judge found that “law enforcement in the case at hand clearly had
reasonable suspicion to conduct a knock and talk at [Watkins’] home on the evening of August
11, 2017, even if” the tracking device had not shown them that one of the packages was in
Watkins’ house. (Emphasis added.) And given that reasonable suspicion, the magistrate judge
found, even without the tracking device notification “the agents would have gone to [Watkins’]
home and conducted a knock and talk in this case.”
       There was sufficient evidence to support the finding that the knock and talk would have
been done that night. The agents who testified at the evidentiary hearing were unanimous that
they probably would have conducted a knock and talk at Watkins’ house anyway, and they were
discussing doing that when the device reactivated. And they also felt an urgency to do it before
the packages became harder to retrieve.
                                               25
         USCA11 Case: 18-14336       Date Filed: 09/16/2021    Page: 26 of 30



certainty about what would have happened if something that happened had not

happened. But, as we have said: “Certainty is illusory in human affairs.” United

States v. Roy, 855 F.3d 1133, 1167 (11th Cir. 2017) (en banc). Which probably is

why the law seldom, if ever, requires certainty. Instead of certainty, what the law

requires in ultimate discovery determinations is only that it be more likely than not

the evidence would have been discovered without the constitutional violation.

Bourjaily, 483 U.S. at 176; Watkins, 2021 WL 3700295, at *5.

       2. Evidence or Leads Already in the Possession of Law Enforcement

      The district court gave another reason for its ruling that the inevitable or

ultimate discovery exception was inapplicable: under our Satterfield decision and

others, “the prosecution must demonstrate that the lawful means which made

discovery inevitable were possessed by the police and were being actively pursued

prior to the occurrence of the illegal conduct [of the police].” United States v.

Satterfield, 743 F.2d 827, 846 (11th Cir. 1984) (emphasis in original), superseded

by statute on other grounds as stated in United States v. Edwards, 728 F.3d 1286,

1292 & n.2 (11th Cir. 2013). The Satterfield decision did say that in the

circumstances of that particular case. Id. at 846. Those circumstances were that

the lawful means by which the evidence in a house would have been discovered

was a search warrant that had not been obtained until after the defendant’s rights

were violated. See id. at 846–47. We stressed the importance of that fact,


                                          26
         USCA11 Case: 18-14336       Date Filed: 09/16/2021   Page: 27 of 30



explaining: “Because a valid search warrant nearly always can be obtained after

the search has occurred, a contrary holding would practically destroy the

requirement that a warrant for the search of a home be obtained before the search

takes place. Our constitutionally-mandated preference for substituting the

judgment of a detached and neutral magistrate for that of a searching officer would

be greatly undermined.” Id. (citation omitted).

      We have since made clear Satterfield’s requirement that the alternative

means of discovery be actively underway before the constitutional violation occurs

is limited to cases where that alternative means of discovery is a search warrant.

See Johnson, 777 F.3d at 1274–75. As we have explained: “In Satterfield, we were

concerned with the efficacy of the warrant requirement. . . . Any concern about

circumnavigating warrants is misplaced here, where no one argues that [the

officer] would have applied for a search warrant.” Id. at 1276.

      Johnson held that in cases where the means by which the challenged

evidence would have been discovered anyway is not a search warrant, “active

pursuit” does not require the government to “have already planned the particular

[legal] search that would obtain the evidence.” Id. at 1274. Instead, the

government must show only “that the police would have discovered the evidence

by virtue of ordinary investigations of evidence or leads already in their

possession.” Id. (quotation marks omitted) (emphasis added). That requirement,


                                         27
         USCA11 Case: 18-14336       Date Filed: 09/16/2021     Page: 28 of 30



we noted, is enough to serve the purpose of the active pursuit requirement, which

is to “exclude evidence that was not being sought in any fashion.” Id. at 1275.

      The evidence incriminating Watkins would have been discovered through

ongoing investigation and the pursuit of leads that were already in the possession

of the agents at the time the device started functioning and they monitored it. She

was their lead suspect and for good reason. See supra at pp. 22–23. They had

already looked up information about her and obtained her address. They were

discussing doing a knock and talk at her house, which would not have required a

search warrant. Not only was it their probable next step, but at the moment the

tracking device reactivated, they were actively discussing doing it. And it is not as

if the knock and talk is a novel or unfamiliar investigative technique: collectively

the agents had done hundreds of them.

                       IV. THE SCOPE OF THE REMAND

      If the district court does not hold an evidentiary hearing itself, it is bound to

accept the fact findings of the magistrate judge, and the testimony of the law

enforcement witnesses, all of whom the magistrate judge found to be fully

credible. If accepted, those predicate findings and that testimony compel the end

finding that it is more likely than not the challenged evidence ultimately would

have been discovered, without the constitutional violation, through lawful means

and investigation of evidence or leads already in the officer’s possession. Any


                                          28
         USCA11 Case: 18-14336       Date Filed: 09/16/2021    Page: 29 of 30



contrary finding about ultimate discovery would be clearly erroneous if the

magistrate judge’s predicate findings are used, as they must be absent a new

evidentiary hearing.

      At the time the district court entered the suppression order, the law of this

circuit was that the prospects of ultimate discovery were to be gauged under the

reasonable probability standard. The controlling standard has changed. It is now

the preponderance of the evidence, more likely than not, standard. Under the

historical or subsidiary facts the magistrate judge found, every reasonable

factfinder would find that it was more likely than not the challenged evidence

ultimately would have been discovered without the constitutional violation. The

contrary finding would be clearly erroneous. But if the historical or subsidiary fact

findings change, the predictive fact finding may change as well.

      We are remanding the case to the district court to give it an opportunity to

decide in its discretion whether to conduct a do-over evidentiary hearing or to

accept the fact findings the magistrate judge made after conducting the hearing that

he did. If the district court decides not to hold another evidentiary hearing, it

should enter an order denying the motion to suppress. If the court does decide to




                                          29
         USCA11 Case: 18-14336         Date Filed: 09/16/2021     Page: 30 of 30



conduct another evidentiary hearing, it should make credibility decisions, enter fact

findings of its own, and rule on the motion to suppress based on those findings.

       If another appeal results from the district court’s ruling on remand, the

Clerk’s Office is directed to treat that appeal as it would the return of a case from a

limited remand so that any appeal of a future suppression order will return to this

panel, given our familiarity with the record and issues. See, e.g., Ballard v.

Comm’r, 429 F.3d 1026, 1027 (11th Cir. 2005) (“This is a limited remand, and

should either party seek appellate review following this new ruling by the Tax

Court, such appeal should be assigned to this panel.”) (footnote omitted); Pettway

v. Am. Cast Iron Pipe Co., 681 F.2d 1259, 1269 (11th Cir. 1982) (“We retain

jurisdiction so that if either party is dissatisfied with the district court’s order, on

remand the matter can come back to the same panel. . . . That course will promote

efficiency and spare three other members of this Court the task of wading through”

the record.); see also United States v. Hough, 803 F.3d 1181, 1196 (11th Cir. 2015)

(“These circumstances call for a limited remand.”).

                                   V. CONCLUSION

       The suppression order is REVERSED, and the matter is REMANDED to the

district court for further proceedings consistent with this opinion.




                                            30